Citation Nr: 1307816	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  12-15 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, which denied service connection for bilateral hearing loss and tinnitus.
The Veteran requested a Board hearing in his June 2012 VA Form 9.  The hearing was scheduled in February 2013, and the Veteran was notified.  The Veteran failed to report for the hearing.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear for the scheduled hearing, and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal, as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2012). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence of record is in equipoise as to whether the Veteran's current bilateral hearing loss disability is related to his active duty military service. 

2.  The competent evidence of record is in equipoise as to whether the Veteran's current tinnitus is related to his active duty military service. 


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, a bilateral hearing loss disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012). 

2.  Resolving the benefit of the doubt in the Veteran's favor, tinnitus was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims. 

A VCAA notice letter was sent to the Veteran regarding his service-connection claims in July 2010.  This letter appears to be adequate.  The Board need not discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the claims.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  Accordingly, the Board will proceed to a decision. 

Relevant law and regulations 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d)(2012). 

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2012).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz
 is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012). 

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54. 




Analysis 

In essence, the Veteran contends that his current hearing loss disability and tinnitus are related to noise exposure while in service, including exposure to the noise in boiler room, engineering room, flight line and electrical room.  He also explained that he was exposed to acoustic trauma from a 40mm Anti-Aircraft Gun.

As noted above, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253. 

It is undisputed that the Veteran currently has bilateral sensorineural hearing loss as defined by VA in 38 C.F.R. § 3.385.  See the January 2011 VA examiner's report, page 1 [noting puretone threshold values of 60 at 3000 Hz for the right ear, and 75 decibels at 4000 Hz for the left ear].  In addition, the January 2011 VA examiner's report also notes a diagnosis of tinnitus.  Accordingly, Hickson element (1), current disability, is satisfied for both disabilities. 

With respect to Hickson element (2), in-service disease or injury, the Veteran asserts that he experienced regular acoustic trauma during his military service due to exposure to the noise in a boiler room, engineering room, flight line and electrical room.  See the July 2010 supplemental claim.  The Veteran explained in a March 2011 statement, that he worked in boiler room for three years during his military service.  In an April 2012 statement, the Veteran explained that he participated in live fire training and maneuvers while assigned to the USS Cabedo 31.  He reported that he was a crew member of the USS Cabedo 31st 40 mm Anti-Aircraft Gun.  The ship participated in conducting live fire training/maneuvers while deployed out on sea within the surrounding waters of Japan.  He was not provided any hearing safety or protection devices which would have protected his ears from loud noise, bang, explosion, and concussion emanating from the muzzle of the 40 mm Anti-Aircraft Gun.  The Board finds that the Veteran's statements are credible, as they were consistent with duties one would have aboard a Navy ship.  The Veteran is also competent to report experiences he had during his military service.  For these reasons, the Board finds that the Veteran's military service including noise exposure.  Accordingly Hickson element (2) is also satisfied. 

With respect to crucial Hickson element (3), nexus or relationship, the record contains two conflicting medical opinions.  In the January 2011 VA examination, the examiner opined the Veteran's current hearing loss and tinnitus were less likely than not the result of the noise exposure during the Veteran's service.  In the Veteran's favor is the March 2011 opinion of a private examiner, J.R.  She opined that the Veteran's hearing loss and tinnitus were more likely than not a result of the noise exposure and acoustic trauma sustained during combat-related military service.  

The Board is not entirely satisfied with either nexus opinion in this case.  Although the January 2011 VA examiner opined that it was less likely as not that the Veteran's current hearing loss was due to his military service, the examiner did note that Veteran experienced noise exposure during service, including  exposure to boiler and engineering room noise as well as flight line acoustic trauma.  The examiner noted that the whisper test at discharge was normal, but also acknowledged that the whisper test was not a valid test.  The examiner explained that the Veteran's hearing loss was most likely the result of civilian occupational noise exposure and aging, not military service.  He quoted the book, Medical-Legal Evaluation of Hearing Loss, which noted that highest frequencies are first and most severely affected due to aging.  For a given frequency, the thresholds shift accelerate over time; the older the subject, the greater the amount of additional threshold shift expected over a given interval.

The March 2011 opinion, in contrast, noted that the hearing loss thresholds were not consistent with presbycusis.  She explained that hearing loss due to the aging process affects all frequencies while the Veteran's thresholds in the mid range frequencies were within normal limits.  The Board acknowledges that the March 2011 opinion notes that the Veteran experienced noise exposure due to combat when it does not appear that the Veteran was in actual combat.  Despite this, the Veteran has explained that he participated in live fire training and maneuvers while assigned aboard the USS Cabedo 31.  He explained that he was the crew member of one of the USS Cabedo 31st 40 mm Anti-Aircraft Guns and was not issued any hearing protection.

In light of the two conflicting medical opinions of record, the Board finds that the evidence, when analyzed as a whole, is in relative equipoise.  Crucially, there is no evidence of record indicating that the Veteran's current hearing loss or tinnitus is solely the result of any other intervening event or injury. 

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's bilateral hearing loss disability and tinnitus with his active military service is established.  Hickson element (3) is therefore met, and the benefits sought on appeal are allowed. 


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


